COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Frank
Argued at Chesapeake, Virginia


NEWPORT NEWS SHIPBUILDING AND
 DRY DOCK COMPANY
                                           MEMORANDUM OPINION* BY
v.   Record No. 2079-01-1              JUDGE RUDOLPH BUMGARDNER, III
                                              FEBRUARY 5, 2002
DAVID L. GATLING


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Jonathan H. Walker (Mason, Cowardin & Mason,
            P.C., on brief), for appellant.

            Robert J. Macbeth, Jr. (Rutter, Walsh,
            Mills & Rutter, L.L.P., on brief), for
            appellee.


     Newport News Shipbuilding and Dry Dock Company appeals from

a Workers' Compensation Commission's award of benefits to David

L. Gatling.    It contends the worker failed to prove by clear and

convincing evidence that his carpal tunnel syndrome was caused

by his employment rather than his hobbies.    Finding no error, we

affirm.

     We view the evidence in the light most favorable to the

employee, the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     The

worker was a welder at the shipyard for approximately ten years.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
He constantly used his hands and bent his wrists and hands in

unison when he used semi-automatic welding equipment.    Due to

his small stature, the worker often received assignments that

required him to crawl into confined spaces and work with his

hands close to his body.

     In February 1998, the worker began experiencing numbness

and aching in his wrists.   On April 28, 1998, he reported to the

employer that he had "pain and numbness in both my hands which

started sometime in December of 1997.   I have to weld and grind

a lot and I believe over the years this has caused my problem."

The employer's physician diagnosed him with bilateral carpal

tunnel syndrome (CTS).

     Dr. Thomas M. Stiles treated the worker from July 1998 and

performed surgery on both wrists.   Dr. Stiles opined:

          Mr. Gatling's bilateral carpal tunnel
          syndrome is a direct result of his work at
          the Newport News Shipbuilding where he
          worked as a welder. He was required to do
          repeated grasping and gripping of the
          welding equipment, crawling in to [sic]
          tight places and being on his hands and
          knees on numerous occasions.

     Dr. David N. Thornberg, who worked for the employer,

conducted a records review.   He noted the worker spent "one to

two hours per week building model airplanes and played base

guitar bi-weekly in a church band."    Dr. Thornberg indicated

that those hobbies "could be a factor" in causing CTS, but he




                               - 2 -
was unable "to differentiate the causative agent for [the

worker's] carpal tunnel syndrome."

      The deputy commissioner concluded that the "claimant's

carpal tunnel syndrome was caused by [his] employment . . . and

. . . was not caused by factors existing outside of the

employment setting."     The deputy commissioner accepted

Dr. Stiles's opinion and rejected Dr. Thornberg's opinion.       The

full commission affirmed the deputy commissioner's findings of

fact. 1    It noted that Dr. Stiles unequivocally attributed the

worker's CTS to his employment as a welder.     While Dr. Thornberg

disagreed, he did not examine the worker.     Moreover, the

worker's occasional hobbies were insufficient to "overcome

Stiles's medical opinion."     The commission concluded that the

worker's "evidence is both clear and convincing that his work

was the cause of his bilateral carpal tunnel syndrome."

      The employer contends the worker failed to prove by clear

and convincing evidence that his CTS "did not result from causes

outside of the employment" as required by Code § 65.2-401.       The

employer urges us to interpret Code § 65.2-401(1) in the same

manner the employer urged in Ross Labs. v. Barbour, 13 Va. App.
373, 378, 412 S.E.2d 205, 207 (1991). 2    Barbour declined to


      1
          Commissioner Tarr dissented.
      2
       The former Code contains the language "to a reasonable
medical certainty," Code § 65.1-46.1, which is now replaced with
"(not a mere probability)." Code § 65.2-401.


                                 - 3 -
interpret the statute in that manner and held the statute "does

not preclude recovery in every instance where some other factor,

other than those related to a claimant's work duties, may have

contributed in some degree to the claimant's condition."     Id. at

376, 412 S.E.2d at 207.   Thus, "the mere possibility that the

claimant's condition might have been influenced in some degree

by another, non-work-related activity is not enough to

undermine" the commission's determination that the worker's

condition was caused by the employment.    Id. at 377, 412 S.E.2d

at 208.

     As in Piedmont Mfg. Co. v. East, 17 Va. App. 499, 438
S.E.2d 769 (1993), the worker engaged in some non-employment

activities that could cause CTS.   However, "no evidence . . .

suggest[ed] that this activity was a substantial or even partial

cause of . . . [his] present condition."    Id. at 506, 438 S.E.2d

at 774.   "Whether a disease is causally related to the

employment and not causally related to other factors is . . . a

finding of fact."   Island Creek Coal Co. v. Breeding, 6 Va. App.
1, 12, 365 S.E.2d 782, 788 (1988) (citation omitted).     When

credible evidence supports the commission's findings of fact,

they are "conclusive and binding" on appeal.    Id.

     The commission did rely on credible evidence in finding

that the worker's employment caused his CTS:   an unequivocal

determination by the worker's treating physician that his

employment caused his CTS.   That opinion was supported by the

                               - 4 -
worker's belief that his years of working as a welder caused his

condition.     National Fruit Prod. Co. v. Staton, 28 Va. App. 650,

654, 507 S.E.2d 667, 669 (1998), aff'd, 259 Va. 271, 526 S.E.2d
266 (2000) (physician's opinion of a "high probability" that CTS

caused by employment coupled with claimant's testimony is

sufficient); Dollar General Store v. Cridlin, 22 Va. App. 171,

176, 468 S.E.2d 152, 154 (1996) (claimant's opinion may be

considered).

     The commission was free to discredit Dr. Thornberg's

opinion because he did not examine the worker and did not

determine causation.    Dr. Thornberg stated the worker's hobbies

"could have" caused his CTS, but such an opinion does not refute

the unequivocal causation opinion of the worker's treating

physician, Dr. Stiles.     Pilot Freight Carriers, Inc. v. Reeves,

1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986) (an attending

physician's positive diagnosis will be given great weight).

"The commission's 'finding based upon conflicting expert medical

opinions is one of fact which cannot be disturbed.'"     Town of

Purcellville Police v. Bromser-Kloeden, 35 Va. App. 252, 258,

544 S.E.2d 381, 384 (2001) (quoting Dep't of State Police v.

Talbert, 1 Va. App. 250, 253, 337 S.E.2d 307, 308 (1985)).

     Accordingly, we conclude the commission did not err in

finding the worker proved by clear and convincing evidence that

his carpal tunnel syndrome was caused by his employment.

                                                           Affirmed.

                                 - 5 -